WHEELER, District Judge.
This merchandise is combed silk that had fallen from, or been caught in, the machines, through which it was undergoing further operations with other silk of the same quality, which kept on toward further completion. The silk schedule of the act of 1897 lays a duty on “384. Silk partially manufactured from cocoons or from waste silk and not further advanced, or manufactured than carded or combed silk, forty cents per pound.” Act July 24, 1897, c. 11, § 1, Schedule L, 30 Stat. 185 [U. S. Comp. St. 1901, p. 1608], This material was none the less combed silk because it got out of place or dirty in the further process, so as not to he further advanced than combed silk. It was situated in the process like the steel-rail crop ends in Robertson v. Perkins, 129 U. S. 233, 9 Sup. Ct. 279, 32 L. Ed. 686, which were held to be none the less steel because they were an overplus in the manufacture of steel rails. “Silk cocoons and silk waste” are free by paragraph 601. § 12, Free List, 30 Stat. 201 [TJ. S. Comp. St. 1901, p. 1688], hut that is when they are not manufactured at all; when they are, they come under paragraph 384.
Decision affirmed.